DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 28, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.

Specification
The abstract of the disclosure is objected to because line 9 recites a repeat in “that that”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
Paragraph 0027 line 3 recites an extra from these two articles in “a an”, one of which that does not match the following term “ultra” and should be removed.
Paragraph 0028 line 2 (1st line on page 5) recites “second layer 16” of which the drawing reference numeral “16” is not consistent with at least preceding line 1 of this paragraph presented originally as “a second layer 18”.  
Paragraph 0028 line 23 (4th line from bottom of page 5) recites a repeat set of words in “battery pack battery pack”.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of (reference) claims 1-20 of prior U.S. Patent No. 10,039,336 B2. This is a statutory double patenting rejection.

Claims 1-20 of current US Patent Application No. 17/706,450.
(Reference) claims 1-20 of U.S. Patent No. 10,039,336 B2.
1. A helmet including a lighting system integrated into said helmet, the lighting system comprising: a first layer; light emitting means mounted to said first layer; controller means mounted to said first layer for controlling said light emitting means; wiring means for linking said light emitting means to said controller means; a second layer fixably attached to said first layer thereby providing an area between said first and second layer for said light emitting means, controller means, and wiring means; power means fixably attached to said second layer for powering said controller and light emitting means; and operating means functionally linked to said controller means for operating said controller means.
1. A helmet including a lighting system integrated into said helmet, the lighting system comprising: a first layer; light emitting means mounted to said first layer; controller means mounted to said first layer for controlling said light emitting means; wiring means for linking said light emitting means to said controller means; a second layer fixably attached to said first layer thereby providing an area between said first and second layer for said light emitting means, controller means, and wiring means; power means fixably attached to said second layer for powering said controller and light emitting means; and operating means functionally linked to said controller means for operating said controller means.
2. The lighting system of claim 1 wherein the light emitting means are light emitting diodes.
2. The lighting system of claim 1 wherein the light emitting means are light emitting diodes.
3. The lighting system of claim 2 wherein the controller means is a circuit board.
3. The lighting system of claim 2 wherein the controller means is a circuit board.
4. The lighting system of claim 2 wherein the operating means include at least one button means mounted on said second layer for operating said controller means.
4. The lighting system of claim 2 wherein the operating means include at least one button means mounted on said second layer for operating said controller means.
5. The lighting system of claim 2 wherein the operating means is wireless.
5. The lighting system of claim 2 wherein the operating means is wireless.
6. The lighting system of claim 2 wherein the operating means is functionally linked to a signaling device.
6. The lighting system of claim 2 wherein the operating means is functionally linked to a signaling device.
7. The lighting system of claim 2 wherein the power means are direct power means.
7. The lighting system of claim 2 wherein the power means are direct power means.
8. The lighting system of claim 2 wherein the power means are indirect power means.
8. The lighting system of claim 2 wherein the power means are indirect power means.
9. A helmet lighting system for attachment to an existing helmet, the system comprising: a first layer; light emitting means mounted to said first layer; controller means mounted to said first layer for controlling said light emitting means; wiring means for linking said light emitting means to said controller means; a second layer fixably attached to said first layer thereby providing an area between said first and second layer for said light emitting means, controller means, and wiring means; power means fixably attached to said second layer for powering said controller and light emitting means; operating means functionally linked to said controller means for operating said controller means; and attachment means for attachment of said lighting system to the exterior surface of said existing helmet.
9. A helmet lighting system for attachment to an existing helmet, the system comprising: a first layer; light emitting means mounted to said first layer; controller means mounted to said first layer for controlling said light emitting means; wiring means for linking said light emitting means to said controller means; a second layer fixably attached to said first layer thereby providing an area between said first and second layer for said light emitting means, controller means, and wiring means; power means fixably attached to said second layer for powering said controller and light emitting means; operating means functionally linked to said controller means for operating said controller means; and attachment means for attachment of said lighting system to the exterior surface of said existing helmet.
10. The lighting system of claim 9 wherein the light emitting means are light emitting diodes.
10. The lighting system of claim 9 wherein the light emitting means are light emitting diodes.
11. The lighting system of claim 10 wherein the controller means is a circuit board.
11. The lighting system of claim 10 wherein the controller means is a circuit board.
12. The lighting system of claim 9 wherein the operating means include at least one button means mounted on said second layer for operating said controller means.
12. The lighting system of claim 9 wherein the operating means include at least one button means mounted on said second layer for operating said controller means.
13. The lighting system of claim 9 wherein the operating means is wireless.
13. The lighting system of claim 9 wherein the operating means is wireless.
14. The lighting system of claim 9 wherein the operating means is functionally linked to a signaling device.
14. The lighting system of claim 9 wherein the operating means is functionally linked to a signaling device.
15. The lighting system of claim 9 wherein the power means are direct power means.
15. The lighting system of claim 9 wherein the power means are direct power means.
16. The lighting system of claim 9 wherein the power means are indirect power means.
16. The lighting system of claim 9 wherein the power means are indirect power means.
17. A helmet including a lighting system integrated into said helmet, the lighting system comprising: a first layer; light emitting diodes mounted to said first layer; a circuit board mounted to said first layer for controlling said light emitting diodes; wires for linking said light emitting diodes to said circuit board; a second layer fixably attached to said first layer thereby providing an area between said first and second layer for said light emitting diodes, circuit board, and wires; power means fixably attached to said second layer for powering said circuit board and light emitting diodes; and operating means functionally linked to said circuit board for operating said controller means.
17. A helmet including a lighting system integrated into said helmet, the lighting system comprising: a first layer; light emitting diodes mounted to said first layer; a circuit board mounted to said first layer for controlling said light emitting diodes; wires for linking said light emitting diodes to said circuit board; a second layer fixably attached to said first layer thereby providing an area between said first and second layer for said light emitting diodes, circuit board, and wires; power means fixably attached to said second layer for powering said circuit board and light emitting diodes; and operating means functionally linked to said circuit board for operating said controller means.
18. The lighting system of claim 17 wherein the operating means for operating said circuit board are selected from the group consisting of at least one button mounted on said second layer, a wired remote control, and a wireless remote control.
18. The lighting system of claim 17 wherein the operating means for operating said circuit board are selected from the group consisting of at least one button mounted on said second layer, a wired remote control, and a wireless remote control.
19. The lighting system of claim 18 wherein the power means are direct power means.
19. The lighting system of claim 18 wherein the power means are direct power means.
20. The lighting system of claim 18 wherein the power means are indirect power means.
20. The lighting system of claim 18 wherein the power means are indirect power means.





The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over (reference) claims 1-20 of U.S. Patent No. 7,845,816 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because current claims 1-20 are anticipated by common limitations of similar wording in corresponding reference claims 1-20 of U.S. Patent No. 7,845,816 B2.
The table below illustrate the claims between current application and of U.S. Patent No. 7,845,816 B2. 

Claims 1-20 of current US Patent Application No. 17/706,450.
(Reference) claims 1-20 of U.S. Patent No. 7,845,816 B2.
1. A helmet including a lighting system integrated into said helmet, the lighting system comprising: a first layer; light emitting means mounted to said first layer; controller means mounted to said first layer for controlling said light emitting means; wiring means for linking said light emitting means to said controller means; a second layer fixably attached to said first layer thereby providing an area between said first and second layer for said light emitting means, controller means, and wiring means; power means fixably attached to said second layer for powering said controller and light emitting means; and operating means functionally linked to said controller means for operating said controller means.
1. A helmet including a lighting system integrated into said helmet, comprising: a first solid crash resistant layer; light emitting means mounted to said first layer; controller means mounted to said first layer for controlling said light emitting means; wiring means for linking said light emitting means to said controller means; a second layer fixably attached to said first layer thereby providing an area between said first and second layer for said light emitting means, controller means, and wiring means; a third padding layer fixedly attached to the second layer; power means fixably attached to said second layer for powering said controller and light emitting means; and operating means functionally linked to said controller means for operating said controller means.
2. The lighting system of claim 1 wherein the light emitting means are light emitting diodes.
2. The helmet of claim 1 wherein the light emitting means are light emitting diodes.
3. The lighting system of claim 2 wherein the controller means is a circuit board.
3. The helmet of claim 2 wherein the controller means is a circuit board.
4. The lighting system of claim 2 wherein the operating means include at least one button means mounted on said second layer for operating said controller means.
4. The helmet of claim 2 wherein the operating means include at least one button means mounted on said second layer for operating said controller means.
5. The lighting system of claim 2 wherein the operating means is wireless.
5. The helmet of claim 2 wherein the operating means is wireless.
6. The lighting system of claim 2 wherein the operating means is functionally linked to a signaling device.
6. The helmet of claim 2 wherein the operating means is functionally linked to a signaling device.
7. The lighting system of claim 2 wherein the power means are direct power means.
7. The helmet of claim 2 wherein the power means are direct power means.
8. The lighting system of claim 2 wherein the power means are indirect power means.
8. The helmet of claim 2 wherein the power means are indirect power means.
9. A helmet lighting system for attachment to an existing helmet, the system comprising: a first layer; light emitting means mounted to said first layer; controller means mounted to said first layer for controlling said light emitting means; wiring means for linking said light emitting means to said controller means; a second layer fixably attached to said first layer thereby providing an area between said first and second layer for said light emitting means, controller means, and wiring means; power means fixably attached to said second layer for powering said controller and light emitting means; operating means functionally linked to said controller means for operating said controller means; and attachment means for attachment of said lighting system to the exterior surface of said existing helmet.
9. A helmet lighting system for attachment to an existing helmet, the system comprising: a first solid crash resistant layer; light emitting means mounted to said first layer; controller means mounted to said first layer for controlling said light emitting means; wiring means for linking said light emitting means to said controller means; a second layer fixably attached to said first layer thereby providing an area between said first and second layer for said light emitting means, controller means, and wiring means; power means fixably attached to said second layer for powering said controller and light emitting means; operating means functionally linked to said controller means for operating said controller means; and attachment means for attachment of said lighting system to the exterior surface of said existing helmet.
10. The lighting system of claim 9 wherein the light emitting means are light emitting diodes.
10. The lighting system of claim 9 wherein the light emitting means are light emitting diodes.
11. The lighting system of claim 10 wherein the controller means is a circuit board.
11. The lighting system of claim 10 wherein the controller means is a circuit board.
12. The lighting system of claim 9 wherein the operating means include at least one button means mounted on said second layer for operating said controller means.
12. The lighting system of claim 9 wherein the operating means include at least one button means mounted on said second layer for operating said controller means.
13. The lighting system of claim 9 wherein the operating means is wireless.
13. The lighting system of claim 9 wherein the operating means is wireless.
14. The lighting system of claim 9 wherein the operating means is functionally linked to a signaling device.
14. The lighting system of claim 9 wherein the operating means is functionally linked to a signaling device.
15. The lighting system of claim 9 wherein the power means are direct power means.
15. The lighting system of claim 9 wherein the power means are direct power means.
16. The lighting system of claim 9 wherein the power means are indirect power means.
16. The lighting system of claim 9 wherein the power means are indirect power means.
17. A helmet including a lighting system integrated into said helmet, the lighting system comprising: a first layer; light emitting diodes mounted to said first layer; a circuit board mounted to said first layer for controlling said light emitting diodes; wires for linking said light emitting diodes to said circuit board; a second layer fixably attached to said first layer thereby providing an area between said first and second layer for said light emitting diodes, circuit board, and wires; power means fixably attached to said second layer for powering said circuit board and light emitting diodes; and operating means functionally linked to said circuit board for operating said controller means.
17. A helmet including a lighting system integrated into said helmet, the lighting system comprising: a first solid crash resistant layer; light emitting diodes mounted to said first layer; a circuit board mounted to said first layer for controlling said light emitting diodes; wires for linking said light emitting diodes to said circuit board; a second layer fixably attached to said first layer thereby providing an area between said first and second layer for said light emitting diodes, circuit board, and wires; a third padding layer fixedly attached to the second layer; power means fixably attached to said second layer for powering said circuit board and light emitting diodes; and operating means functionally linked to said circuit board for operating said circuit board.
18. The lighting system of claim 17 wherein the operating means for operating said circuit board are selected from the group consisting of at least one button mounted on said second layer, a wired remote control, and a wireless remote control.
18. The helmet of claim 17 wherein the operating means for operating said circuit board are selected from the group consisting of at least one button mounted on said second layer, a wired remote control, and a wireless remote control.
19. The lighting system of claim 18 wherein the power means are direct power means.
19. The helmet of claim 18 wherein the power means are direct power means.
20. The lighting system of claim 18 wherein the power means are indirect power means.
20. The helmet of claim 18 wherein the power means are indirect power means.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-W 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        



December 17, 2022
AC